Citation Nr: 0634258	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  01-06 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinea 
pedis.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1955 to July 1959.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from May 2001 and May 
2002 rating decisions of the Newark, New Jersey Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
the May 2001 decision, the RO granted service connection for 
bilateral pes planus, rated 10 percent; in the May 2002 
rating decision, the RO granted service connection for tinea 
pedis, also rated 10 percent.  In March 2004 a Travel Board 
hearing was held before the undersigned.  In July 2004 the 
case was remanded for further development.       

The issue of entitlement to a rating in excess of 10 percent 
for bilateral pes planus is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDING OF FACT

The veteran's tinea pedis is not shown to result in exudation 
or itching, constant, extensive lesions or marked 
disfigurement; it does not cover 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
and has not required systemic therapy with corticosteroids or 
other immunosuppressive drugs.  


CONCLUSION OF LAW

 A rating in excess of 10 percent for tinea pedis is not 
warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.118, Diagnostic Code (Code) 7806 (2002), Code 
7806 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  An April 2003 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  A subsequent August 2004 letter 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  While the 
veteran was not advised verbatim to submit everything he had 
pertinent to his claim, both the April 2003 and August 2004 
letters explained the type of evidence necessary to 
substantiate his claim and asked him to submit any such 
evidence.  This was equivalent to advising him to submit 
everything in his possession pertinent to the claim.  The May 
2001 and May 2002 rating decisions, a January 2003 statement 
of the case (SOC) and subsequent supplemental SOCs provided 
the text of applicable regulations and explained what the 
evidence showed and why the claim was denied.   Although the 
veteran did not receive prior notice of the criteria for 
rating the disabilities and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), the 
purpose of such notice was met when service connection was 
granted, and a rating and effective date were assigned. 

Regarding VA's duty to assist, the RO has obtained available 
medical evidence.  The veteran was afforded VA medical 
examinations for the skin disorder, including pursuant to 
remand.  He has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.

II.  Factual Background

On September 1999 VA dermatological examination the diagnoses 
were chronic tinea pedis and onychomycosis without fissuring, 
blistering, oozing or foul odor and recurrent intertrigo 
versus tinea cruris and corporis, under control.  It was 
noted that the veteran had a history of fungal infection of 
both feet, groin, intergluteal fold and axillae.  The 
condition was worse when he was stressed out and in the 
summertime.  He got cracks in the web spaces of his toes and 
his groin at times, and his feet would peel and blister up at 
times.  Physical examination showed diffuse scaling of the 
soles and sublingual hyperkeratosis of the first and fifth 
toenails.  The groin, axillae and intergluteal fold were 
clear.  

On separate September 1999 VA examination the diagnoses were 
tinea pedis and maceration.  Physical examination showed dry, 
flaky skin on the bottoms of both feet.  On the right foot 
there was dry hyperpigmented skin noted on the dorsal aspect 
of the foot near toes one through five.  On the top of the 
left foot the veteran had the same presentation of 
hyperpigmentation.  He also had an area on the right aspect, 
along with the entire mid foot.  On the left there was also a 
small 200 mm dry patch on the top of the foot.  Some minor 
skin changes were noted on the outer portions of both lower 
legs bilaterally.  There was maceration in between the second 
through fourth toes bilaterally.  
An October 1999 letter from a private dermatologist, Dr. B, 
indicated that the veteran was seen in September 1999 and the 
clinical impression was tinea cruris et pedis.  Topical 
therapy was ordered plus a short course of oral Itraconazole.  

Private podiatry progress notes from February 2000 to March 
2002 showed ongoing treatment and evaluations for skin 
problems including dermatitis and tinea pedis.  A February 
2000 note shows a diagnostic assessment of benign 
dermatological lesions of both feet secondary to previous 
military pathology.  It was noted that the veteran's pattern 
of lesions affected mostly the dorsal aspect of his left and 
right foot in the regions of the second, third and fourth 
toes.  He had continued pain and discomfort, and problems 
with itching, dryness, scaling and interdigital maceration.  
There were macropapule eruptions, lesions and sores covering 
the entire dorsal aspect of the foot, ankle and leg, along 
with some hypersensitivity.  An April 2000 note indicates 
that the veteran was suffering from severe dermatitis, 
psoriasis and discomfort with a plantar fungus condition 
affecting the foot, ankle and leg.  The pertinent diagnostic 
assessments were dermatitis and mycosis.  A May 2000 note 
indicates that the veteran's skin showed dermatitis, 
eruptions, lesions and pain with activity.  In June and July 
2001, chronic severe tinea with macropapule eruptions, 
lesions and sores was noted.  In January 2002 he was noted to 
have chronic dermatitis, xerosis and chronic tinea pedis with 
mycosis.  

A June 2001 letter from Dr. B, a podiatrist indicates that he 
had been treating the veteran for severe onychomycosis and 
chronic tinea pedis, which had affected both extremities.  
The condition caused pain and discomfort with activity, with 
macropapule eruptions, maceration and a need for chronic 
antifungal medications.

On February 2002 VA dermatological examination the diagnoses 
were chronic tinea pedis, improved with two courses of 
antifungals with residual maceration and hyperpigmentation of 
the dorsum of the toes and no evidence of blistering, oozing 
or foul odor on examination and recurrent intertrigo versus 
tinea cruris and corporis under control.  The veteran 
reported constant itch and pain from the toenails, which 
would become ingrown, twice requiring big toenail removal.  
He also reported that his feet peeled and cracked constantly.  
As a result he was put on two courses of antifungals with 
some improvement but the feet remained itchy and painful 
because of the cracks.  Physical examination showed 
postinflammatory hyperpigmentation of the second, third and 
fourth toes bilaterally with maceration between the toes.  
There was diffuse scaling of the soles.  The nails were 
clear, as were the groin, axillae and intergluteal folds.  

On February 2002 VA podiatry examination the pertinent 
diagnoses were eczema of the dorsal aspect of both feet in 
the areas of the second through fourth toes, interdigital 
tinea pedis infection and onychomycosis of the nails.  
Physical examination showed a dark, flaky hyperpigmented 
lesion on the dorsal aspect of both feet in the areas of the 
second through fourth toe.  In the inner spaces of the toes 
there was a maceration, which was indicative of a fungal 
infection.  The veteran's nails showed a slight discoloration 
and minimal thickness of the nails was noted.  There was 
probably a small amount of fungus that was left on the nails 
and there was mild dry skin on the bottoms of both feet.  
There were no calluses on the bottom of the feet, no ulcers 
and no cracks in the skin.  

At his August 2002 DRO hearing the veteran testified that his 
skin condition was itchy and irritating.  He experienced 
cracking of the skin and also exudations, which were more 
common in hot weather.  

An August 2002 note from Dr B, the private podiatrist, 
indicates that the veteran had callosities, corns and 
calluses on both of his feet.  

Private treatment notes from April 2003 to August 2004 showed 
continued treatment for foot ailments.  In May 2003 it was 
noted that the tinea pedis had been doing better since the 
veteran started using Spectrazole cream.  In June 2003 it was 
noted that the tinea pedis had started again in the toenails.  
In August 2003 it was noted that tinea pedis continued to 
itch.  In January 2004 it was noted that the tinea pedis was 
getting better.  August 2004 progress notes showed joint 
inflammation of the feet but did not show any finding related 
to tinea.  

A July 2003 VA podiatry note shows a diagnostic impression of 
tinea by history.  Physical examination showed "no bilateral 
tinea present at this time."  The veteran was given 
clotrizumole cream for acute episodes of athlete's foot.
At his March 2004 Board hearing the veteran testified that he 
was using Spectrazole cream to treat his skin condition every 
day, morning and night and that it helped for his heel and 
sometimes between the toes.  The condition was worse in the 
summer when he would receive no relief even with using the 
cream.  His skin would itch all the time but he had not had 
any drainage or lesions recently.  

On January 2005 VA foot examination the pertinent diagnosis 
was bilateral tinea pedis under good control.  The veteran 
indicated that in the summertime increased sweating of the 
feet exacerbated itching and skin abnormalities.  At the time 
of the examination the veteran did note some continued 
itching.  Physical examination showed no evidence of scaling 
between the toes.  There was some minimal scaling on the 
bottoms of the feet with some mild erosion on the soles of 
both feet.  The toenails were all neatly trimmed with no 
evidence of hyperkeratotic toenails.

Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As the claim for increase is an appeal from the initial 
rating assigned with the grant of service connection, the 
possibility of staged ratings must be considered.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board finds that 
staged ratings are not warranted, as the objective evidence 
regarding the severity of the tinea has not varied 
significantly during the appeal period.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The criteria for rating skin disorders were revised effective 
August 30, 2002.   When the applicable regulations are 
amended during pendency of an appeal, as here, the version of 
the regulations most favorable to the veteran is to be 
applied (with the new criteria only to be applied from the 
effective date of the criteria change, but not prior) See 
VAOPGCPREC 3-2000.  

The veteran's skin disability is rated by analogy to the 
criteria for rating eczema, Code 7806.  Under the pre-August 
30, 2002 Code 7806 criteria, a 10 percent rating was assigned 
with exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area. The next higher, 30 
percent, rating required exudation or itching, constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was warranted with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant symptoms.  38 C.F.R. § 4.118, Code 
7806 (effective prior to August 30, 2002).  

Under the revised Code 7806 criteria, a 10 percent rating 
requires dermatitis or eczema of at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating requires dermatitis or eczema of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating requires 
dermatitis or eczema over more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (effective August 30, 2002).

Tinea pedis (the service connected disability entity under 
consideration) is defined as dermatophytosis of the feet.  
Other skin disability (including other anatomical) is not 
service connected, and may not be considered in determining 
the proper rating for the tinea pedis.  Comparing the 
findings reported to the prior and the revised criteria for 
rating the disability, the Board finds a rating in excess of 
10 percent is not warranted under either the prior or the 
revised criteria.  Regarding the prior criteria, it is not 
established that the veteran has suffered from marked 
disfigurement, extensive lesions, constant exudation or 
constant itching.  There is no evidence of marked 
disfigurement.  Private progress notes from 2000 and 2001 did 
show the presence of lesions.  However, a February 2000 
progress note specifically showed that the veteran's pattern 
of lesions affected mostly the dorsal aspect of his left and 
right foot in the regions of the second, third and fourth 
toes and no other documentation of record shows a more 
widespread pattern of foot lesions.  Consequently, the Board 
cannot find that the veteran had "extensive lesions" during 
this time.  While the veteran did report at the August 2002 
DRO hearing that he had experienced exudations, he did not 
allege the problem was constant and, significantly, none of 
the medical reports of record note constant exudation.  And 
while the veteran did report that he suffered from "constant 
itching", the record is devoid of any objective evidence 
corroborating this allegation.  The record does not show any 
clinical observations of the veteran scratching on 
examinations, or any skin irritation from excessive 
scratching.  And when he asked at the DRO hearing if he still 
experienced itching after using Lamisil spray, the veteran 
reported that he would "sometimes" experience discomfort 
even after application of the spray.  Given that none of the 
symptomatology necessary for the next higher (30 percent) 
rating under the prior criteria is shown, a rating in excess 
of 10 percent for the tinea pedis under the prior criteria is 
not warranted.    

Regarding the revised criteria, as the service connected skin 
disability is limited to the feet, a higher (30 percent) 
rating on the basis of involvement of 20 to 40 percent of the 
entire body or of exposed areas obviously is not warranted.  
There is no evidence that the veteran received any systemic 
immunosuppressive/corticosteroid therapy for the tinea pedis.  
The veteran did receive systemic Lamisil and Itraconazole, 
however neither is an immunosuppressive or corticosteroid.  
(See Physicians Desk Reference, 2004, showing that Lamisil 
and Itraconazole are antifungals.)  Since none of the 
criteria for a 30 percent rating under the revised rating 
criteria are met, a rating in excess of 10 percent under such 
criteria is not warranted.

The veteran's representative contends that the veteran was 
not given a medical examination for his skin disability 
during the summertime in violation of Court precedent 
requiring that examinations of conditions subject to periodic 
recurrence be conducted during an active stage of the 
infection.  See Bowers v. Derwinski, 2 Vet. App 675 (1992).  
However, in the instant case, the veteran has not alleged 
that his tinea pedis is subject to periodic summertime 
recurrence, but that it is present all the time and gets 
worse in the summer.  All VA examinations of record conducted 
for rating purposes do show some level of active infection, 
however, not to the degree necessary for an increased rating.  
Significantly especially regarding the representative's 
allegation, the private progress notes of record do include 
summertime medical observations of the tinea.  These 
observations do not support a rating in excess of 10 percent 
(and a July 2003, i.e., summertime, VA progress note actually 
notes that there was no current bilateral tinea pedis.  
Consequently, the Board finds that the medical evidence of 
record is adequate for assessing this disability.         

As symptoms of the veteran's tinea pedis do not meet the 
criteria, old or new, for a rating in excess of 10 percent, 
the preponderance of the evidence is against this claim, and 
it must be denied.  


ORDER

A rating in excess of 10 percent for tinea pedis is denied.  


REMAND

Following the issuance of the August 2005 SSOC, additional 
evidence in the form of a letter from a private physician, 
Dr. F, dated in September 2005, was associated with the claim 
file.  The letter reflects Dr. F's opinion that the veteran's 
bilateral pes planus warrants a rating in excess of 30 
percent (based on impairment of function).  Dr. F submitted a 
similar letter in February 2005 that was reviewed by the RO 
in its August 2005 readjudication of the claim.  However, the 
September 2005 letter further indicates that treatment with 
physical therapy and anti-inflammatory medications was not 
successful, and that the results of a new treatment with 
custom- made orthotics were still questionable.  The RO has 
not reviewed this evidence, and the veteran has not waived 
such review.  As it relates to the remaining issue on appeal, 
initial consideration of the evidence by the AOJ is required.  
See Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  
Furthermore, as the letter suggests evaluation of a new 
treatment regimen is ongoing, it identifies pertinent medical 
evidence that must be secured.  

In addition, the Board notes that the veteran has not been 
provided notice regarding effective dates of awards as 
outlined by the U.S. Court of Appeals for Veteran's Claims in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be given 
appropriate notice regarding effective 
dates of awards and the rating criteria 
applicable to pes planus disability in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should ask the veteran to 
identify all sources of treatment he has 
received for pes planus since August 2005 
and secure complete records of such 
treatment from all sources identified.  
Specifically included among these should 
be the treatment records from Dr. F (the 
author of the September 2005 letter).  In 
conjunction with this development the 
veteran must be advised of the provisions 
of 38 C.F.R. § 3.158.  If any records 
received suggest the pes planus has 
increased in severity, the RO must arrange 
for an appropriate VA examination to 
assess the disability.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


